      Case 2:19-cr-00246-GMN-NJK Document 25 Filed 04/17/20 Page 1 of 4


1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    NICHOLAS D. DICKINSON
     Assistant United States Attorney
4    501 Las Vegas Boulevard South
     Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6300 / Fax: (702) 388-6698
6    Nicholas.dickinson@usdoj.gov

7    Attorneys for the United States

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9                                           -oOo-

10    UNITED STATES OF AMERICA,                                   2:19-cr-00246-GMN-NJK

                             Plaintiff,                      STIPULATION TO CONTINUE
11
                                                                   SENTENCING
                  vs.                                              (Third Request)
12
      JAMAL RASHID,
13
                             Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with David Chesnoff, Esq. and Richard A.

17   Schonfeld, Esq., counsel for defendant Jamal Rashid, that the sentencing hearing currently

18   scheduled for May 1, 2020 at 1:30 p.m., be vacated and set to a date and time convenient to this

19   Court, but no sooner than 60 days on a date that is on a Friday.

20          This stipulation is entered into for the following reasons:

21          1. The Defendant is not incarcerated does not object to the continuance.

22          2. On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

23             Nevada issued Temporary General Order 2020-04 (collectively with General Order

24
                                                     1
     Case 2:19-cr-00246-GMN-NJK Document 25 Filed 04/17/20 Page 2 of 4


1              2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

2              continued to spread,” resulting in the need for “more aggressive social-distancing

3              measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

4              State of Nevada ordered the closure of many business establishments and strongly

5              encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

6              closure of the Clerk’s office, and implemented other changes, including “striving to

7              eliminate in-person court appearances.” In the event any hearing must go forward, the

8              Court will conduct the hearing via video or teleconference. The Court will vacate or

9              amend GO 2020-04 no later than April 30, 2020.

10          3. Accordingly, based on the public health emergency brought about by the COVID-

               2019 pandemic, and the required social-distancing measures as recognized in the
11
               General Orders; the parties agree to continue the currently scheduled sentencing
12
               hearing.
13
            4. The parties agree that the sentencing can be futher delayed without serious harm to
14
               the interests of justice. See Temporary General Order 2020-05.
15
            5. Counsel Chesnoff is currently in the middle of a special circumstances homicide trial
16
               in Los Angeles. The trial is currently delayed and when it resumes the court will be
17
               dark on Fridays only.
18
     ....
19
     ....
20
     ....
21
     ....
22
     ....
23
     ....
24
                                                   2
     Case 2:19-cr-00246-GMN-NJK Document 25 Filed 04/17/20 Page 3 of 4


1        6. Additionally, denial of this request for continuance could result in a miscarriage of

2           justice.

3           This is the third request for a continuance of the sentencing hearing.

4               DATED this 16th day of April, 2020.

5
         NICHOLAS A. TRUTANICH,                      By: _/s/ Richard A. Schonfeld
6        United States Attorney                      DAVID Z. CHESNOFF, ESQ.
         By: /s/ Nicholas D. Dickinson               RICHARD A. SCHONFELD, ESQ.
         NICHOLAS D. DICKINSON                       Counsel for Jamal Rashid
7        Assistant United States Attorney

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 3
      Case 2:19-cr-00246-GMN-NJK Document 25 Filed 04/17/20 Page 4 of 4


1
                                   UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA

3     UNITED STATES OF AMERICA,                               2:19-cr-00246-GMN-NJK

4                             Plaintiff,

5                 vs.                                         ORDER

6     JAMAL RASHID,

                             Defendant.
7

8
            To account for the necessary social-distancing in light of the COVID-2019 public health
9
     emergency and with the defendant’s consent, the sentencing in this case should be continued for
10   good cause. The ends of justice served by granting said continuance outweigh the best interest
11   of the public and the defendant in a speedy sentencing, since the failure to grant said continuance

12   would be likely to result in a miscarriage of justice.

13          IT IS THEREFORE OREDERED that sentencing in the above-captioned matter

14   currently scheduled for May 1, 2020 at 1:30 p.m., be vacated and continued to Friday, July 24,

15   2020, at 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

16
            April 17, 2020
     DATED ______________
17

18                                                _____________________________________
                                                  THE HONORABLE GLORIA M. NAVARRO
19                                                U.S. DISTRICT COURT JUDGE

20

21

22

23

24
                                                       4
